Citation Nr: 0907095	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-39 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a hip and 
pelvis fracture with disc damage, claimed as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1971, to include service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In April 2007, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

This case was previously before the Board in September 2007, 
at which time it was remanded for additional development.  
That development has been completed to the extent possible 
and the case is returned to the Board.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to 
herbicides.

2.  A hip and pelvis fracture with disc damage was not 
present during active duty or for many years thereafter, and 
the Veteran's current hip and pelvis fracture with disc 
damage is not etiologically related his exposure to 
herbicides in service or otherwise etiologically related to 
service.

3.  No relationship is shown between service-connected 
diabetes mellitus and the residuals of a hip and pelvis 
fracture with disc damage.





CONCLUSIONS OF LAW

1.  A hip and pelvis fracture with disc damage was not 
incurred in or aggravated by active duty, nor may it be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Residuals of a hip and pelvis fracture with disc damage 
are not proximately due to or the result of service-connected 
diabetes mellitus. 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letter 
mailed in March 2005, prior to its initial adjudication of 
this claim.

The Veteran was provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought in 
a letter sent March 2006, and the Board finds that there is 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, as explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's hip and pelvis fracture with disc damage 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the Veteran has been afforded a VA 
examination in July 2008 for purposes of obtaining a medical 
opinion, and service medical records, pertinent VA medical 
records, private medical records, and a hearing transcript 
have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2008).  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends, essentially, that when he slipped on 
ice in November 2001 his hip broke because he had brittle 
bones due to his in-service herbicide exposure or due to his 
service-connected diabetes.  In April 2007 hearing testimony, 
he also testified that the reason he fell was because of his 
service-connected bilateral polyneuropathy of the lower 
extremities.

Service connection is currently established for diabetes, 30 
percent disabling, and polyneuropathy of the right and left 
lower extremities, each 10 percent disabling, among other 
disabilities.

Service treatment and personnel records establish that the 
Veteran served in the Republic of Vietnam during the Vietnam 
era.  Service treatment records are negative for a hip, 
pelvis or disc disability.

In the post service period, the first indication of problems 
pertaining to the Veteran's pelvis or hip are private 
clinical notes from November 2001, which document treatment 
for a pelvic fracture due to a slip on ice that occurred 
while the veteran was washing his truck.  At that time, he 
was diagnosed specifically with a right acetebular fracture 
and a right obturator fracture.  Medical records from this 
period as well as other treatment records including May 2003, 
June 2004, July 2005, and January 2006 also refer to disc 
problems from 1981 or 1982, but contemporaneous records of 
such treatment are not associated with the claims file.  He 
reportedly underwent a hemilaminectomy in 1982 and additional 
back surgery in 2004.In any case, there is not even 
retrospective evidence of treatment for any pelvis, hip, or 
back disability for 9 years following the Veteran's 
separation from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

With respect to etiology of the veteran's claimed disability, 
the only medical opinion of record is contained in a VA 
examination report from July 2008.  The examiner reviewed the 
veteran's claims file and discussed pertinent service and 
medical history.  The Veteran described current symptoms and 
problems the disability caused him in social and occupational 
settings.  Prior back surgeries were discussed, and the 
veteran's history of diabetes was noted to have had an onset 
in 1997.

After a comprehensive physical examination, the Veteran was 
diagnosed as having residuals of status post traumatic 
fracture of the right hip and pelvis, degenerative disc 
disease of the lumbosacral spine status post laminectomy, and 
diabetes mellitus with neuropathy.  With respect to etiology, 
the examiner noted the Veteran's claim of "brittle bones" as 
the cause of his injury.  He stated that he could not find 
any literature to support that the diabetic has brittle 
bones.  He then stated that the Veteran fell as a result of 
slipping on ice, not because of neuropathy.  He restated that 
he did not believe that the fracture was a result of bone 
problems due to diabetes and that there is no literature to 
support that conclusion.  He noted that diabetes could cause 
knee problems but found that there was no evidence to support 
a conclusion that diabetes, as opposed to the Veteran's 
obesity was an independent cause of knee problems.  In 
conclusion, the examiner stated that there is no relationship 
between the injury and the Veteran's diabetes either with the 
bone problems or the neuropathy.  This is the only medical 
evidence regarding an etiology of the Veteran's disability 
and it is decidedly against the claim.

The Board has also considered the Veteran's contention that 
exposure to herbicide would have made his bones brittle.  As 
noted, he did serve in the Republic of Vietnam and, 
therefore, the Board presumes that he was exposed to 
herbicides during that service.  However, there is no medical 
evidence supporting his contentions in this regard and the 
Board notes that osteoporosis or a similar bone weakening 
disease is not among the disease listed under 38 C.F.R. 
§ 3.309(e) as a disease associated with herbicide exposure.  
More directly, the Board notes that there is no medical 
evidence that the Veteran suffers from a disease 
characterized by brittle bones or that such disease enhanced 
his susceptibility to fracture upon falling in November 2001.  
Such a theory was discounted by the July 2008 VA medical 
opinion.

The Veteran stated in correspondence received November 2005 
that a private physician told him his diabetes was 
responsible for weakened bone disease.  He restated this in 
April 2007 hearing testimony, and indicated that he had 
submitted records indicating this.  However, despite the 
development discussed above this claimed evidence is not 
associated with the claims file, leaving only the Veteran's 
statements as evidence that such an opinion was given.  The 
Court has held that a veteran's lay statements relating what 
a medical professional told him, filtered as they are through 
a layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Weak or brittle bones due to diabetes are not mentioned in 
any of the Veteran's treatment records.  Therefore, the 
Veteran's assertions as to the nexus, standing alone, do not 
provide a basis on which to grant his claims.

In conclusion, while the Veteran did serve in the Republic of 
Vietnam and does currently suffer from service-connected 
diabetes and peripheral neuropathy, the evidence of record 
preponderates against the conclusion that his current pelvic, 
hip and disc disability was caused or made worse by active 
duty or a service-connected disability, to include as due to 
herbicide exposure.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.


ORDER

Entitlement to service connection for a pelvic, hip, and disc 
disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


